Title: To Thomas Jefferson from George Hammond, 22 November 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Lansdown 22nd November 1793

I have the honor of acknowledging the receipt of your letter of the 8th. curt:, relative to the distance from the sea shore, in which the territorial protection of the United States shall be exercised.
I shall be at all times ready to enter into any friendly conferences and explanations upon this subject; and in the mean time it becomes my duty to acquiesce in any regulations, which the government of the United States may judge proper to establish, with regard to the extent
 
of its own jurisdiction. I have the honor to be, with sentiments of great respect, Sir, Your most obedient humble servant

Geo. Hammond

